OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note/IDS
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action dated 18 May 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. The information disclosure statement (IDS) filed 26 October 2021 has been considered.

Response to Amendment
The Amendment filed 17 November 2021 has been entered. New claims 25-31 have been added. As such, claims 1, 7-17, and 24-31 are pending and under consideration.
The amendments to the specification have overcome the objection to the disclosure previously set forth in the Non-Final Office Action; the objection has been withdrawn.
The amendment to claim 1 has overcome the objection to claim 1 previously set forth in the Non-Final Office Action; the objection has been withdrawn.
Applicant’s statement (see pp. 12 of the Remarks dated 17 November 2021) regarding the instant application and previously cited prior art to Most et al. (US 2014/0050869) being owned by or subject to an obligation of assignment to PPG Industries Ohio, Inc. (same assignee of instant application) before the effective filing date of the invention has been considered by the Examiner and is found persuasive. The Examiner concurs, and the corresponding rejections of the claims under 35 U.S.C. 103 over Most previously set forth in the Non-Final Office Action have been withdrawn. 
The rejection(s) of the claims under 35 U.S.C. 103 over Kondos previously set forth in the Non-Final Office Action are maintained herein. 
New grounds of rejection are presented herein, necessitated by Applicant’s amendments to the claims and/or presentation of new claims. New claim objections are also presented herein. 

Claim Interpretation
It is noted that the following analysis is not set forth under, nor otherwise associated with 35 U.S.C. 112(f), nor do the claims recite any “means for” or other similar generic placeholder language. Rather, the following is included to impart clarity to the record and for facilitation of compact prosecution.
It is noted that independent claims 1 and 24 have been amended to recite that the additive is “operable to disrupt the chromophore of a colorant in said food or beverage to be disposed in the container by interacting with a conjugated network of double bonds within the chromophore upon absorption of the colorant into the coating composition when cured”.
Upon review of the written description of the specification and the prior prosecution history, while the aforesaid limitation is not indefinite (see pp. 4, 30-36 of the specification), it is broad such that any degree of chromophore disruption (i.e., a single conjugated double bond being hydrogenated, complexed, or otherwise cleaved) reads thereon. Said in another way, the degree of chromophore disruption which the claimed additive is required to exhibit is not limited by the claim, and thus, any degree reads thereon. 
In addition, it is noted that specification does not set forth a degree of unsaturation (i.e., or saturation) which the claimed unsaturated hydroxyl functional polybutadiene is required to exhibit such that it is operable to disrupt the chromophore of a colorant as claimed. As such, it is maintained herein that any degree of unsaturation reads thereon, absent factually supported objective evidence to the contrary. 

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:
In claim 1, the recitation of “in said a food or beverage to be disposed in the container” is objected to for improper grammar/typographical error; the Examiner respectfully suggests amending as follows: “in
In claim 24, the recitation of “in said a food or beverage to be disposed in the container” is objected to for improper grammar and inconsistent claim language; the Examiner respectfully suggests amending as follows: “in said [[a]] food or beverage
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondos et al. (US 6,203,913; “Kondos”) (previously cited).
Regarding claims 1, 7, 9, 10, 13, and 14, Kondos discloses a coating composition comprising (A) a crosslinkable resin and a crosslinking agent capable of crosslinking the resin, and (B) an adhesion promoting agent [Abstract; col 1, 64-67; col 2, 1-16]. The coating composition is in the form of either a powder coating composition or a liquid dispersion [col 3, 37-40]. The adhesion promoting agent is present in the composition in an amount of about 0.1 to 25 weight percent on a basis of total solids [col 2, 14-16] and has a number average molecular weight of 1,000 to 20,000 [col 3, 59-61]. Kondos discloses that preferably, the adhesion promoter is dihydroxy polybutadiene which contains terminal hydroxyl groups, one at each end of the polymer (i.e., hydroxyl terminated polybutadiene) [col 4, 23-42]. Furthermore, Kondos discloses that the hydroxyl terminated polybutadiene is hydrogenated to about 90 percent saturation [col 4, 10-15], where it logically follows that about 10 percent of the hydroxyl terminated polybutadiene remains unsaturated, and thus, the hydroxyl terminated polybutadiene can logically be described as partially-unsaturated. The partially-unsaturated, hydroxyl functional polybutadiene (adhesion promoting agent) reads on the claimed additive comprising an unsaturated hydroxyl functional polybutadiene, where the amount of 0.1 to 25 weight percent overlaps and therefore renders prima facie obvious the claimed range of 0.5-3 wt.%, and where the number average molecular weight range of 1,000 to 20,000 overlaps and therefore renders prima facie
The coating composition forms a film on a surface of a substrate upon curing at ambient or elevated temperature [col 7, 5-6]. Kondos discloses that the crosslinkable resin is, inter alia, a polyester polymer or copolymer. Kondos also discloses that the crosslinkable resin may be an acrylic polymer/copolymer or a polyurethane polymer/copolymer, or a combination of any of the aforesaid three polymer/copolymers [col 7; 12-27]. The polyester may be prepared by condensation of polyhydric alcohols and polycarboxylic acids, and generally contain a portion of free hydroxyl and/or carboxyl groups for crosslinking reaction with the crosslinking agent [col 7, 63-67; col8, 9-18]. The polyester is present in the coating composition in an amount of 10 to 85 weight percent based on total solids [col 8, 40-43]. The crosslinking agent is an aminoplast, polyacid, anhydride, isocyanate, or mixture thereof [col 8, 44-65], where suitable aminoplasts crosslinking agents include isobutylated melamine formaldehyde resins [col 9, 27-30] as well as the reaction of alcohols and formaldehyde with melamine or urea [col 9, 15-20]. The coating may be solvent or water based [col 13, 41-43], with solvents including both Solvesso® and xylene, among others [col 13, 6-23]. Kondos is silent regarding the (B) adhesion promoting agent reacting with the crosslinkable resin within the coating composition [col 8, 40-67; col 9; col 10], and further, teaches that a compatibilizer (C) may be included in the coating composition to assist in overcoming incompatibility between the adhesion promoting agent and the other components of the coating composition [col 10, 58-64], of which suggests to one of ordinary skill in the art that the adhesion promoting agent is an additive, rather than a reactant which forms the backbone of the polyester and/or other type of film-forming polymer. Thus, there is no disclosure in Kondos that indicates or otherwise suggests that the hydroxyl functional polybutadiene would be consumed into the backbone when the resin is crosslinked via the crosslinking agent upon film formation, i.e., curing. 
As detailed above, because the hydroxyl functional polybutadiene is not completely saturated, and thus can be considered partially unsaturated, it reads on the claimed hydroxyl functional polybutadiene being unsaturated, as neither of the claims nor specification set forth a (claim 7) (see MPEP 2144.05(I)). The crosslinkable resin present in the coating composition reads on the coating composition further comprising a resin (claim 9). The resin being present in an amount of 10 to 85 weight percent based on total solids overlaps and therefore renders prima facie obvious the claimed range of 30 to 90 weight percent based on total solids (claim 10) (see MPEP 2144.05(I)). The crosslinking agent of the coating composition reads on claim 13, where said crosslinking agent being an isocyanate, an aminoplast, or a urea-formaldehyde reads on claim 14.
Kondos teaches that the coating compositions are useful as coatings for various thermoplastic and thermosetting polymeric substrates, including thermoplastic (poly)olefins such as polyethylene and polypropylene, and rubber substrates and blends thereof, and can be applied via spray, dip, brush, flow, or other coating techniques, where a substrate pre-treatment is not required [col 14, 8-23]. Kondos teaches that such substrate materials are typically utilized in automobile parts, containers, and household appliances, among other commercial items, where coating compositions are applied thereto in order to protect said substrate materials from weathering conditions including sunlight, moisture, heat, and cold [col 1, 15-28]. 
Regarding the recitation in the preamble of claim 1 of the coating composition “for a food or beverage container”, it is noted that said recitation constitutes an intended use in accordance with MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such a structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
The intended use recited in claim 1 does not result in a structural difference between the presently claimed invention and the prior art. Further, the prior art structure is capable of 
The hydroxyl functional polybutadiene reads on “operable to disrupt the chromophore of a colorant by interacting with a conjugated network of double bonds within the chromophore” given that it is substantially identical to the claimed unsaturated hydroxyl functional polybutadiene in terms of: having any degree of unsaturation; weight amount in the coating composition; hydroxyl terminated; and molecular weight, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kondos as applied to claims 1 and 9 above, and further in view of Piccirilli (US 4,205,115; “Piccirilli”) (previously cited).
Regarding claim 11, Kondos discloses the coating composition as set forth above in the rejection of claims 1 and 9 under 35 U.S.C. 103. 
Kondos is silent regarding a suitable weight average molecular weight range for the crosslinkable resin of the coating composition, specifically silent regarding said range for the polyester crosslinkable resin.
Piccirilli discloses a coating composition having a high degree of elasticity, toughness, durability, and pigment pattern control, suitable for use in coating elastomeric (i.e., rubber) substrates associated with automobiles [Abstract; col 1, 5-15; col 18, 59-65]. The coating composition comprises a polyester component that can be cured with an aminoplast, 
Kondos and Piccirilli are both directed to curable (i.e., crosslinking), spray-coated, water-based polyester coating compositions suitable for coating polymeric materials utilized in the automobile industry, of which cure at or above room temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the polyester of the coating composition of Kondos within the weight average molecular weight range of 20,000 to 300,000, as taught by Piccirilli, in order to have balanced both spray-ability and sufficient elongation properties, or to have increased or decreased either of the aforesaid properties relative to the other.
Additionally or alternatively, it would have been obvious to have utilized the aforesaid weight average molecular weight range as said range would have been recognized within the art as a suitable weight-average molecular weight range for hydroxyl-functional crosslinkable 
The coating composition of modified Kondos would have comprised all of the features set forth above where the polyester would have had a weight average molecular weight of from 20,000 to 300,000, of which overlaps and therefore renders prima facie obvious the claimed range of 3,000 to 100,000 (claim 11) (see MPEP 2144.05(I)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondos as applied to claims 1 and 9 above, and further in view of Moens (US 2011/0166286; “Moens”) (previously cited).
Regarding claim 12, Kondos discloses the coating composition set forth above in the rejection of claims 1 and 9 under 35 U.S.C. 103. As set forth, Kondos discloses that the coating composition may be in the form of a powder coating, and that the crosslinkable resin may be formed from mixtures of curable polyester polymers and acrylic-based polymers. In addition, throughout the examples prepared in Kondos, multiple utilized mixtures of both polyesters and acrylic based polymers [Example 1; Table 1, coatings 1-4] (coatings 1-4 utilize a mixture of polyester resin and acrylic resin).
Kondos is silent regarding the glass transition temperature of the polyester resin of the coating composition. 
Moens discloses a powder coating composition curable both thermally and by (other forms of) radiation comprising a mixture of a polyester polymer/copolymer and an acrylic copolymer, and a hardener capable of reacting with the acrylic copolymer and/or polyester when heated [Abstract; 0001]. More specifically, Moens teaches that the coating composition comprises a polyester having a glass transition temperature of less than or equal to about 40°C [0010-0020], of which may be hydroxyl functional [0044, 0045]. The acrylic copolymer [0067, 0070-090] can also be hydroxyl functional [0094], and has a glass transition temperature of from 
Kondos and Moens are both directed to heat curable coating compositions in powder form comprising mixtures of hydroxyl-functional polyester and acrylic polymers/copolymers along with a hardener (i.e., crosslinker), suitable for coating plastics in the automotive industry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a glass transition temperature range of less than or equal to 40°C for the hydroxyl functional polyester of Kondos, as taught by Moens, as said glass transition temperature range would have been recognized within the art as a suitable temperature range for hydroxyl functional polyesters included alongside acrylic polymers/copolymers in curable powder coating compositions for plastic substrates in the automotive industry (see MPEP 2144.07). 
Additionally or alternatively
The coating composition of modified Kondos would have comprised all of the features set forth above where the polyester resin would have exhibited a glass transition temperature of less than or equal to 40°C and/or the acrylic resin would have exhibited a glass transition temperature of from 45 to 100°C. In any instance, the glass transition temperature range for the polyester overlaps and therefore renders prima facie obvious the claimed range of greater than -10°C, and the glass transition temperature range for the acrylic polymer also overlaps and renders prima facie obvious the claimed range (see MPEP 2144.05(I)). In other words, when either resin is interpreted as reading on the claimed resin, both glass transition temperature ranges, respectively, read on the claimed range.

Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondos as applied to claim 1 above, further in view of Piccirilli and Baker et al. (US 2010/0025279; “Baker”) (previously cited).
Regarding claims 8 and 15-17, Kondos discloses the coating composition set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, Kondos teaches that the coating composition is suitable for coating containers to protect them from hot/cold conditions, as well as sunlight. 
Kondos is silent regarding the coating composition being coated onto a metal container/can for food or beverage (claims 15, 16), specifically the internal portion thereof (claim 17); and is also silent regarding a specific material disposed in the aforesaid container/can (claim 8).
As set forth above (see paragraph 0025), Piccirilli teaches that water-based, crosslinkable polyester resin coating compositions having free hydroxyl groups, cured at or above room temperature, can be suitably coated on virtually any substrate, including both metal and polymeric (i.e., thermoplastic, thermoset, elastomeric) substrates.
Baker discloses a metal container including a sidewall, two end walls, one of which includes an opening mechanism (e.g., pull-tab), and features that allow the containers, denoted throughout also as “cans”, to be stacked [Abstract; Figures 1-3; 0003, 0004, 0008, 0027, 0032, 0035, 0036]. The container is a metal food can, used to hold perishable materials including food and drink [0027, 0033]. Baker discloses that the container is formed from metal, including aluminum, but may also be formed from various other materials, including plastics, glass, ceramics, or any other suitable material [0034]. Baker teaches that the metal food container may include a liner as a protective coating on the inner surface of the container, which acts to protect the container from degradation that may be caused by the contents of the container. Further, Baker teaches that different coatings may be provided for different food applications, such as for protection against acidic contents such as carbonated beverages, tomatoes, and tomato pastes/sauces. Suitable coating materials include, inter alia, polyesters [0055, 0056]. 
Kondos and Piccirilli are both directed toward curable (i.e., crosslinking), spray-coated, water-based polyester coating compositions suitable for providing protection to underlying substrates from weathering conditions.
Kondos and Baker are both directed toward the use of polyester coating compositions to provide protection for underlying substrates in the form of containers.
Given the analogous nature between the coating compositions of Kondos and Piccirilli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the coating composition of Kondos onto metal substrates, as Piccirilli teaches that spray-coated, water-based, curable polyester coating compositions can be coated on not only polymeric based substrates, but metal substrates as well for protection purposes (see MPEP 2144.07). In other words, one of ordinary skill in the art would have recognized, based on the teachings of Piccirilli, that the coating composition of Kondos would have been capable of being coated on metal substrates. 
In light of the aforesaid modification/recognition based on the teachings of Piccirilli, given that Kondos discloses that the coating composition is suitable for coating containers and other household items, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the polyester coating composition of Kondos as the protective coating lining at least the internal surface(s) of the metal food container/can of Baker, as Baker teaches that spray-coated polyesters are suitable as the internal lining of said metal food containers for protection against the contents therein, including tomatoes and sauces/pastes thereof (see MPEP 2144.07). In other words, it would have been obvious before the effective filing date of the invention to have coated the coating composition of Kondos onto at least the internal surface(s) of a metal food container/can for use in protecting the container/can from degradation caused by the contents therein, including tomatoes and pastes/sauces thereof, as the polyester coating of Kondos would have been recognized as suitable for the aforesaid intended purpose (see MPEP 2144.07), or, additionally or alternatively, because Kondos teaches that the polyester is both suitable for coating containers and exhibits protection against weathering conditions, i.e., degradation.
The coating composition of modified Kondos would have comprised all of the features set forth above, and further, would have been coated on at least the interior surface(s) of a metal food container/can which is suitable for tomatoes and sauces and pastes thereof, thereby forming a coated metal food container/can. Given that the coated metal food container/can would have been intended for tomatoes and sauces/pastes thereof, it logically follows (and/or would have been prima facie obvious), based on the disclosed intended use, that tomatoes and/or sauces/pastes thereof would be disposed in the container, where one of ordinary skill in the art recognizes that the colorant lycopene would therefore also be present (present in the tomatoes and/or sauces/pastes thereof), of which reads on the limitations of claims 8 and 15. As such, all of the limitations of claims 8 and 15-17 have been met. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kondos in view of Piccirilli and Baker.
Regarding claim 24, the metal food container/can embodiment of modified Kondos as defined by the rejections set forth above, specifically, the rejection of claims 1, 7, 9, 10, 13, and 14 under 35 U.S.C. 103 over Kondos and the rejection of claims 8 and 15-17 under 35 U.S.C. 103 over Kondos as applied to claim 1, in view of Piccirilli and Baker, read on the limitations of claim 24, where the tomatoes and/or sauce/paste thereof, and/or any of the other contents disclosed by Baker as capable of being disposed in the metal food container/can, read on the claimed food or beverage disposed therein recited in claim 24. It is noted that for the sake of the breadth of this Office Action, the Examiner has refrained from repeating the grounds of rejection corresponding to the aforesaid rejections under 35 U.S.C. 103 set forth above herein.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kondos.
Regarding claims 25 and 27, the coating composition of Kondos as defined above in the rejection of claims 1, 7, 9, 10, 13, and 14 under 35 U.S.C. 103 over Kondos reads on the limitations of claims 25 and 27.
Regarding claim 26, it is noted that claim 1 (upon which claim 26 is ultimately dependent) is directed to the coating composition and thus the colorant (and chromophore thereof) is not included with/required by the claimed invention (see claim language “to be disposed in the container”). As such, claim 26 is reasonably interpreted for examination on the merits as limiting in that the hydroxyl functional polybutadiene must be capable of reacting with the chromophore of lycopene. Thus, given that the hydroxyl functional polybutadiene of Kondos is substantially identical to the claimed additive (as discussed in detail above), there is a reasonable expectation that the hydroxyl functional polybutadiene (of Kondos) would have been capable of reacting with the chromophore of lycopene (at least to some degree), absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145). 

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kondos in view of Piccirilli and Baker.
Regarding claims 28-31, the metal food container/can embodiment of modified Kondos as defined by the rejection of claims 1, 7, 9, 10, 13, and 14 under 103 over Kondos; the rejection of claims 8 and 15-17 under 103 over Kondos in view of Piccirilli and Baker; and the rejection of claim 24 over Kondos in view of Piccirilli and Baker (all as set forth above), read on the limitations of claims 28-31. 

Claims 1, 7, 9, 10, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2010/0279048; “Stewart”) (newly cited).
Regarding claim 1, Stewart discloses a polymer blend comprising a polyethylene terephthalate homo- or copolymer; and an unsaturated hydroxyl functional polybutadiene such as R20 LM (having a molecular weight of 1,230 g/mol), wherein said polybutadiene is provided to the inventive (melt) blend neat, after polycondensation of the PET homo- or copolymer (with Stewart explicitly differentiating between the polybutadiene being a neat addition versus a co-polycondensate with the PET homo/copolymer) [Abstract; 0002, 0003, 0017-0021, 0060, 0063, 0074, 0075, 0078, 0082, 0083, 0085-0088, 0090, 0102, 0104, 0112, 0123, 0204-0206, 0208-0218]. 
The polybutadiene is included in the blend in an amount of from about 0.01 to about 10 wt.% based on the total weight of the blend [0018, 0205, 0218]. The blend is a melt blend of the aforesaid polymeric compounds, and a transition metal oxygen-scavenging compound [0113-0123]; and thus is not solvent-based, nor is a solvent for the blend discussed/disclosed by Stewart. As such, it can be said that the total weight of the blend is analogous to total solids weight, i.e., the components of the blend of Stewart are not volatile (i.e., do not evaporate). 
The amount of from about 0.01 to about 10 wt.% encompasses and thereby renders prima facie obvious the claimed range of 0.5-3 wt.% based on total solids weight (see MPEP 2144.05(I)). 
Applicant’s specification indicates that R20 LM is an optimal additive for reducing staining of the coating by colorants through reaction of the chromophore (specifically of lycopene) [pp. 22, 10-23; pp. 17-18, Table 1]. 
Given that the polymer blend of Stewart includes R20 LM as an additive in an overlapping amount (wt.%) range relative to that which is disclosed and claimed, there is a strong, reasonable expectation that the R20 LM included in the blend of Stewart would have been operable to disrupt the chromophore of a colorant such as lycopene upon absorption of a colorant into the solidified blend, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
Stewart does not explicitly describe the blend as a “coating composition”; and describes the blend as capable of being extruded, melt-casted, molded, or otherwise formed into articles including bottles, sheets, and films [0219-0222]. However, it is noted that the claimed coating composition does not require a solvent, nor the presence of any other polymeric compound/species therein. As such, the polymer blend of Stewart (of which is substantially identical to the claimed coating composition in terms of components and weight amounts thereof) is reasonably interpreted as reading on a “coating composition”, absent factually supported objective evidence that the blend of Stewart could not be coated on an article (such as a container) or substrate or otherwise form a multilayer article. 
Lastly, it is the Examiner’s position that the phrase in the preamble “for a food or beverage container” is merely an intended use of the coating composition (see MPEP 2111.02(I), (II)) which does not result in a structural difference between the claimed coating composition and the blend of Stewart. Given that the blend of Stewart is substantially identical 
As such, the blend of Stewart reads on all of the limitations of claim 1. 
Regarding claim 7, as set forth above in the rejection of claim 1, the hydroxyl functional polybutadiene (R20 LM) is included in an amount of 0.01 to 10 wt.%, of which encompasses and therefore renders prima facie obvious the claimed range of 0.5-2 wt.% (see MPEP 2144.05(I)).
Regarding claim 9, as set forth above in the rejection of claim 1, the blend includes a PET homo- or copolymer, of which reads on “further comprises a resin”.
Regarding claim 10, Stewart does not require the presence of other components in the blend aside from the R20 LM and the (10-10,000 ppm) transition metal oxygen-scavenging compound. Thus, it logically follows that the PET homo- or copolymer is included in the blend in amount of (approximately) 90 wt.% to 99.99 wt.%. The amount of 90 wt.% touches the upper end of the claimed range (30-90 wt.%), thereby rendering the range prima facie obvious (see MPEP 2144.05(I)). 
Regarding claim 25, the rejections of claims 1, 7, and 10 above read on the limitations of claim 25.
Regarding claim 26, it is noted that claim 1 is directed to the coating composition and thus the colorant (and chromophore thereof) is not included with/required by the claimed invention (see claim language “to be disposed in the container”). As such, claim 26 is reasonably interpreted for examination on the merits as limiting in that the hydroxyl functional polybutadiene must be capable of reacting with the chromophore of lycopene.
Given that the hydroxyl functional polybutadiene of Stewart, specifically R20 LM (identical to Applicant’s disclosed preferred additive), is present in the blend in an overlapping weight amount, there is a strong, reasonable expectation that the R20 LM would have been . 

Response to Arguments
Applicant’s arguments, see Remarks dated 17 November 2021, pp. 8-11; as well as the Declaration of Dr. Nigel Masters under 37 C.F.R. 1.132 dated 17 November 2021, have both been fully considered by the Examiner but are not found persuasive.
In paragraphs 8-11 of the Declaration, Dr. Masters is asserting that because the hydroxyl functional polybutadiene of Kondos is substantially saturated, it would not contain the necessary levels of unsaturation (see paragraph 11 of Declaration) required to enable them to react with the conjugated system of a chromophore; and in particular would have fewer, isolated bonds that cannot react with the conjugated system of a chromophore (again, paragraph 11).
However, the claims do not set forth a requirement for the degree to which the additive is operable to disrupt the chromophore of the colorant, such that any degree of disruption reads thereon. In other words, the claims do not require a degree of disruption (e.g., color change), and as such, the (e.g.) interaction with a single chromophore in a single colorant reads on “being operable to disrupt the chromophore of a colorant”. 
Also, neither the claims nor the specification set forth a degree of unsaturation which the unsaturated hydroxyl functional polybutadiene is required to exhibit such that it is capable of disrupting the chromophore, to any degree (as discussed above). Rather, the specification merely indicates exemplary, commercially available hydroxyl functionally polybutadienes which were utilized, of which have been (previously) evidenced as exhibiting unsaturation. 
Kondos discloses (with respect to the polybutadiene additive) a saturation level of ‘at least about 90 percent’ [col 4, 10-11], of which the Examiner has interpreted as reading on “unsaturated hydroxyl functional polybutadiene”, given that it (the hydroxyl functional polybutadiene of Kondos) may exhibit 10 percent unsaturation and thus be reasonably as claimed), absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145).
In view of the foregoing, it is the Examiner’s position, respectfully, that the Declaration of Dr. Masters has failed to provide the necessary factually supported, objective evidence that the coating composition of Kondos (including the partially-unsaturated, e.g., 10 wt.%, hydroxyl functional polybutadiene) would not be capable of disruption of the chromophore of a colorant to any degree, as claimed. The Declaration has failed to provide an example of how the polybutadiene of Kondos (as included in the coating composition thereof) “cannot react with the conjugated system of a chromophore” as asserted (see paragraph 11) – in other words, the Declaration has not shown that the coating composition of Kondos including the polybutadiene therein (10 percent unsaturation) would not be capable of disruption of a chromophore. The aforecited MPEP sections set forth that Applicant bears the burden of showing that the prior art products (of which have been identified in a rationale by the Examiner as inherently exhibiting a claimed property) do not necessarily possess the characteristics of the claimed invention. Thus, it is clear that in the absence of factually supported, objective evidence, Applicant has failed to meet the aforesaid burden.
Additionally, it is noted that Dr. Masters himself has stated on the record (paragraph 8 of Declaration) that high levels of unsaturation are necessary for reaction with the chromophore, of which contradicts the claims and/or written description which do not specify a degree of unsaturation.
For these reasons, the Declaration of Dr. Masters is not found persuasive, nor are the arguments presented in the Remarks associated therewith. 

On pages 10 and 11 of the Remarks, Applicant is arguing against the references individually (with respect to the rejection of claims 15-17 and 24 under 103 over Kondos in view of Piccirilli and Baker), stating that Kondos merely discloses the word “containers” in a list of applications; that Piccirilli does not teach or suggest a food or beverage container, but merely metal substrates; and that Baker does not provide details of the coating for the interior surface of the food or beverage container, and thus one of ordinary skill in the art would not have found the modification (as set forth by the Examiner in the grounds of rejection) obvious based on the individual shortcomings of the individual references. 
However, Applicant is directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references. It is the Examiner’s position that Applicant has not considered the full and complete scope of the grounds of rejection set forth by the Examiner, and has not addressed any of the cited motivation/rationale for modifying/combining the references. For these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782